Citation Nr: 1753386	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for the period prior to May 7, 2015, and greater than 60 percent beginning on May 7, 2015, for ischemic heart disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection for ischemic heart disease with an evaluation of 30 percent.

In August 2011 the Veteran filed a notice of disagreement, in November 2012 was issued a statement of the case, and in December 2012 perfected his appeal to the Board.

In March 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development, specifically, a new VA examination.  In a June 2015 rating decision, the AOJ increased the rating to 60 percent, effective May 7, the date of the new VA examination.

The Veteran has also asserted entitlement to TDIU, which the AOJ denied in a July 2013 rating decision.  In his VA Form 21-8940, the Veteran identified his ischemic heart disease, among other disabilities, as preventing him from securing and following a substantially gainful occupation.  As such entitlement to TDIU is part and parcel to the ratings ischemic heart disease rating issue before the Board and the Board has jurisdiction to address it.  


FINDINGS OF FACT

1.  For the period prior to May 7, 2015 the Veteran's ischemic heart disease was not manifested by more than one episode of acute congestive heart failure in the past year or; workload of greater than three metabolic equivalents (METs) but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.

2.  For the period on and subsequent to May 7, 2015, the Veteran's ischemic heart disease was not manifested by chronic congestive heart failure, or; workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.

3.  The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  For the period prior to May 7, 2015, the criteria for a rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code (DC) 7005 (2017).

2.  For the period on and subsequent to May 7, 2015, the criteria for a rating in excess of 60 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code (DC) 7005 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ischemic Heart Disease

The Veteran contends that his ischemic heart disease warrants a rating higher than 30 percent prior to May 7, 2015.  He stated that he has multiple problems including shortness of breath and has had several episodes where he has passed out.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected ischemic heart disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides for a ten percent rating when a workload of greater than seven METs but not greater than ten METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication.

A 30 percent rating is assigned when a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned for chronic congestive heart failure; or when workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

September 2010 private treatment records show the Veteran was evaluated after complaining of shortness of breath and possible angina equivalent.  The Veteran's left ventricular cavity was normal on rest and stress images, there was no evidence of abnormal lung activity, and the right ventricle was normal.  The stress images demonstrated normal perfusion to all myocardial segments without evidence of ischemia, and the rest images revealed normal perfusion to all myocardial segments.  Calculated gated left ventricular ejection fraction was normal at 64 percent with no wall motion abnormalities.

Private treatment records from January 2011 show an overall ejection fraction of 50-55 percent with concentric left ventricular hypertrophy.  The left and right atrium were noted to be enlarged with the aortic root normal in size and moving normally anteriorly in systole.  The aortic valve was tri-leaflet with some mild aortic sclerosis, but not stenosis and there was no aortic insufficiency.  The mitral valve had mild mitral valve thickening with no mitral valve prolapse with some mild sclerosis of the anterior mitral valve leaflet tip, and there was trace to mild mitral regurgitation.

An August 2011 disability benefits questionnaire (DBQ), completed by a private physician, noted that the Veteran reported symptoms of dyspnea, fatigue, angina, dizziness, syncope, and the METs level was consistent with activities such as: greater than 3-5 METs (eating, dressing, slow walking); greater than 5-7 METs (golfing without a cart, mowing lawn with a push mower, and heavy yard work such as digging); and greater than 7 to 10 METs (climbing stairs quickly, moderate bicycling, sawing wood, jogging (six mph)).  The Veteran reported being unable to lift gallon of milk at times and only being able to stand ten minutes in one place.  He also reported becoming dizzy when bending over, and when getting out of bed in the morning which has resulted in his losing consciousness.

The Veteran was afforded a VA examination in September 2012.  The examiner reviewed test results from May 2012 where the Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness, with greater than 5-7 METs and LVEF of 75 percent.  The examiner indicated that the Veteran does not have congestive heart failure, and that a diagnostic exercise test was not conducted.  The examiner also indicated that there was no evidence of cardiac hypertrophy or dilatation based on chest x-ray and echocardiogram.  Also reported was that his left ventricular ejection fraction was 75 percent.  The examiner opined the Veterans most significant issue is actually his atrial fibrillation as he has been hospitalized five times since June 1, 2012 complaining of weak spells with his last hospitalization August 2, 2012 when he was hospitalized for five days.  The examiner also stated that the Veteran's blood pressure is fluctuating widely which has the greatest impact on the Veteran's ability to seek or maintain gainful employment.

A May 2014 DBQ, completed by a private physician, noted that the Veteran reported the same symptoms with the METs level of 1-3 METs consistent with activities such as eating, dressing, taking a shower or slow walking.  The Veteran reported shortness of breath after walking 50 feet, chronic fatigue, gait disturbance and dizziness.  This physician also reported that the Veteran had ventricular hypertrophy.  

Private records from March 2015 noted small vessel coronary artery disease with diagonal disease being treated, normal left ventricular function, mild to moderate left anterior descending artery and circumflex disease, ascending aneurysm measuring 2.7 cm, event monitor showing a single episode of supraventricular tachycardia, and possible atrial fibrillation with multiple premature ventricular contractions.

In May 2015 the Veteran was afforded another VA examination to determine the severity of his ischemic heart disease.  The examiner found no evidence of cardiac hypertrophy or cardiac dilatation, and performed an echocardiogram which found LVEF 65 percent with normal wall motion and normal wall thickness.  The Veteran's exercise stress test was negative for ischemia disease.  The Veteran reported being able to walk, sit and stand slowly and ride his lawnmower, but bending or standing quickly caused transient light headedness.  The examiner reported METs level 3-5 METs and also noted that while the Veteran's METs level limitation is not due solely to his heart condition, it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition.

The Board finds that based on the relevant medical and lay evidence, a rating higher than 30 percent for the period prior to May 7, 2015 for the Veteran's service connected ischemic heart disease is not warranted.  While the Veteran reported episodes of dizziness, fatigue, angina, syncope and dyspnea prior to that period, these symptoms are contemplated by the 30 percent rating under diagnostic code (DC) 7005.  The Veteran's treatment records show that his LVEF was between 50 to 75 percent and normal for the period prior to May 7, 2015, and the September 2012 examiner reported that the Veteran did not suffer chronic or acute congestive heart failure within the past year or the aforementioned symptoms with a workload of greater than 3 METs, but not greater than 5 METs as would be required to warrant a rating greater than 30 percent.

While the Veteran's August 2011 DBQ noted that he suffered from the aforementioned symptoms with a workload of greater than 3 METs, but not greater than 5 METs, the Board finds that the overall disability picture presented by his private and VA treatment records, and subsequent VA examination including his LVEF percentage levels, more closely approximates the rating criteria for a 30 percent rating. 

While the May 2014 DBQ provides evidence of symptoms resulting from a workload of 1-3 METS which would warrant a rating of 100 percent under DC 7005, this was an estimate based on interview as was the subsequent 2015 examination estimate of METs.  Taken in conjunction with the other evidence of record, the May 2014 DBQ does not reflect symptomatology that is consistent with the private and VA treatment records, or the other VA examinations.  There is no other evidence which would suggest the Veteran had difficulty with dyspnea, fatigue, angina, dizziness or syncope from a workload of 1-3 METs, and in fact, the private treatment records from April 2015 show that the Veteran suffered little shortness of breath on exertion.  The 2015 report is more detailed both in its findings and the medical history and other diagnostic tests considered and the Board finds it more probative.  

The Board recognizes the Veteran's statements attesting to his symptoms in support of a claim for a rating higher than 30 percent for the entire period on appeal.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the private and VA treatment records, and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria, and the VA examiners considered the Veteran's reported symptomatology when providing their assessments.  

Furthermore, while the Veteran is competent to report on the presence of certain symptoms, he is not competent to opine as to his specific METS level or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 30 percent for the period prior to May 7, 2015.

For a disability rating in excess of 60 percent for the period on and subsequent to May 7, 2015, the Veteran must provide evidence of chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  The evidence of record does not show that the Veteran suffered from those symptoms with a workload of 3 METs or less, and as previously mentioned, his LVEF was consistently reported as between 50 and 75 percent.  The Veteran has not provided any evidence of congestive heart failure, and in fact, his May 2015 VA examination exercise stress test was negative for ischemia disease.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's ischemic heart disease is of such a severity to warrant a rating higher than 30 percent for the period prior to May 7, 2015, and higher than 60 percent thereafter.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of dizziness, fatigue, syncope, angina, and dyspnea are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

II.  TDIU

The Board finds that a claim for a TDIU which had been previously denied in a July 2013 rating decision has been raised by the record.  The Veteran initially filed a VA form 21-8940 in July 2012 wherein he asserted he became too disabled to work in June 2011 due to his service connected disabilities.

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the instant appeal, service connection has been established for: ischemic heart disease evaluated as 30 percent disabling from June 27, 2011, and 60 percent disabling from May 7, 2015;  posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling from June 27, 2011; vertigo evaluated as 30 percent disabling from May 7, 2014; left upper extremity peripheral neuropathy evaluated as 30 percent disabling from May 7, 2014; diabetes mellitus evaluated as 20 percent disabling from December 16, 2011; voiding dysfunction evaluated as 20 percent disabling from May 7, 2014; right lower extremity (sciatic nerve) peripheral neuropathy evaluated as 20 percent disabling from May 7, 2014; left lower extremity (sciatic nerve) peripheral neuropathy evaluated as 20 percent disabling from May 7, 2014; peripheral neuropathy (femoral nerve) left lower extremity evaluated as 20 percent disabling from May 7, 2014; tinnitus evaluated as ten percent disabling from January 1, 2008 to May 7, 2014; left hand muscle weakness evaluated as ten percent disabling from May 7, 2014; bilateral hearing loss, noncompensable from January 18, 2008 to May 7, 2014; left leg muscle weakness, bowel functional impairment, and swallowing difficulties all evaluated as noncompensable from May 7, 2014.  

The Veteran's combined disability rating is 60 percent from June 27, 2016, 70 percent from December 16, 2011, and100 percent from May 7, 2014.  He does not meet the § 4.16(a) percentage requirements until May 7, 2014.  However, the Board must examine whether the Veteran's service connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16 (b).

A November 2011 VA examination found that his PTSD symptoms were mild and the examiner opined that the Veteran appeared capable of managing his own financial affairs independently.

In August 2012, the Veteran submitted a statement that noted that he had been hospitalized four times in the last two months and was seen by a total of six doctors for high blood pressure, low blood pressure, fatigue, headaches, muscle weakness, and numbness.  He added that he is unable to walk and needs assistance from his wife to function and requires a toilet by his bed.  The Veteran concluded in his statement that he is totally disabled and unable to do daily activities, or work and that he only leaves his home for doctor visits.

An October 2012 VA examiner opined that the Veteran's ischemic heart disease impacts his ability to work but the most significant issue is his atrial fibrillation.  The examination report noted that the Veteran was hospitalized five times complaining of "weak spells", and that his blood pressure fluctuated widely which had the greatest impact on his ability to seek or maintain gainful employment.

An April 2013 private physician opinion stated that the Veteran continues to have residual stroke affects and persistent fatigue, malaise, and an overall decline in health, and requested a 100 percent disability designation.  The physician also noted that the Veteran suffered shortness of breath at times, but attributed many of his symptoms to his non-service connected atrial fibrillation and sleep apnea.

A May 2014 diabetes mellitus DBQ report noted that the Veteran needed to avoid strenuous occupational and recreational activities to avoid hypoglycemic episodes.

A September 2014 VA examiner reported that the Veteran's service connected peripheral neuropathy impacted his ability to work stating that he must walk on smooth even surfaces, avoid inclines, declines, stairs, repetitive kneeling, squatting or use of ladders, avoid extreme temperature exposures, and be cautious or avoid use of sharp tools.

The Veteran's September 2014 psychiatric VA examination report noted that he spends time around the house doing chores such as mowing his yard and carrying the trash.  The Veteran reported that he and his wife have a couple of friends whom he helps with odd jobs as well, and while he no longer walks and hunts due to his health, he does do some target shooting and fishing, and will occasionally attend Masonic Lodge meetings and church.  

The June 2015 VA examiner opined that the Veteran's heart condition impacted his ability to work, but noted that while his cardiac status in itself does not prevent sedentary work opportunities, other combined health issues complicate his ability to maintain employment opportunities.

The Veteran's wife provided a statement in July 2015 stating that the Veteran is easily angered during social interactions, uncomfortable in large groups, unable to remember names of family members and friends, and needs to be reminded to shower, get a haircut, or take care of his personal hygiene.  She stated he has mood swings, lacks motivation, and that his short term memory is getting worse.

The Board finds that for the prior to May 7, 2014, the Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation.  While the evidence of record establishes the Veteran suffers from weak spells, shortness of breath and is easily agitated, it also shows that during that time period he still engaged in some social interaction and helped with odd jobs for his friends and family.  The Board acknowledges the Veteran's contention that he is unable to walk and needed his wife's assistance to perform daily activities around the house, but finds the statements lack credibility as subsequent VA examiner reports consistently note that the Veteran is able to perform ambulatory tasks such as attend Masonic Lodge meetings and church, do certain chores, and go fishing and target shooting.  The Board also does not ignore the private physician's opinion that the Veteran deserves a 100 percent rating, but notes that the physician as well as the October 2012 VA examiner both acknowledge that the major issue contributing to the Veteran's ability to work is his non-service connected atrial fibrillation and sleep apnea which must not be considered for VA purposes when determining whether a TDIU is warranted.  The Board also notes that opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Therefore, for the period prior to May 7, 2014, the Board finds the Veteran's service connected disabilities did not render him unable to follow a substantially gainful occupation, thus a TDIU is not warranted.

The Veteran's service connected disabilities have an assigned 100 percent disability rating from May 7, 2014.  The 100 percent rating would seem to render TDIU moot automatically for any period, because the language of the regulation says TDIU is warranted "where the schedular rating is less than total."  See Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).  However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court of Appeals for Veterans Claims held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114 (s).  That is, if he has a service-connected disability rated as total as well as other service-connected disabilities independently ratable at 60 percent or higher, he would meet the criteria for special monthly compensation at the housebound rate.  38 U.S.C.A. § 1114 (s). Therefore, even though the Veteran's service connected disabilities have an assigned 100 percent disability rating, his appeal must be adjudicated to determine whether issuance of a TDIU is warranted.

For the period from May 7, 2014 forward, the Veteran does not have a single service connected disability rated as total.  Additionally, the preponderance of evidence is against a finding that he has one service-connected disability that renders him unable to secure and follow a substantially gainful occupation.  

The evidence shows that due to his physical disabilities he should avoid strenuous occupational and recreational activities, walk on smooth even surfaces, avoid repetitive kneeling, squatting or use of ladders, avoid extreme temperature exposures, and be cautious or avoid use of sharp tools, the evidence of record does not show that his service connected disabilities render him unable to engage in sedentary employment.  His psychiatric disability may cause him difficulty in interacting with others in a work environment, but it is not at least as likely as not that this would prevent him from engaging in sedentary or other employment.  Significantly, the more probative evidence in this regard is the opinion of the September 2014 VA examiner.  His self-employment work history as a farmer and educational background of four years of high school are not so limited as to preclude him from sedentary employment.  Regardless, for the time period for which he has a 100 percent combined rating, the preponderance of evidence is against a finding that any single service connected disability renders him unable to secure and follow a substantially gainful occupation.  As he is rated totally disabled for this period and does not meet the criteria for SMC at the housebound rate, he is not entitled to TDIU for this period.  

For the foregoing reasons, the Board finds that entitlement to a TDIU for the entire period on appeal is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for the period prior to May 7, 2015 is denied.

Entitlement to a rating in excess of 60 percent for the period on and after May 7, 2015 is denied.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


